Citation Nr: 1522387	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a right hand disability, to include as secondary to a neck disability.  

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1992 to February 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Evidence received by the agency of AOJ prior to the transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case (SOC) and any prior supplemental statement of the case (SSOC) were prepared before the receipt of the additional evidence, an SSOC will be furnished to the veteran and his representative as provided in § 19.31 unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue, or issues, on appeal. 38 C.F.R. § 19.37(a) (2014).

The RO furnished the Veteran and his representative with an SOC in April 2013, which considered the evidence of record at that time.  Subsequently, July 2013 VA examination reports, for residuals of traumatic brain injury, for headaches, and for central nervous system and neuromuscular diseases, were associated with the record prior to the transfer of the case to the Board in June 2014.  Thus, 38 C.F.R. § 19.37(a) applies to this case as the July 2013 VA examination report for central nervous system and neuromuscular diseases is non-duplicative of evidence of record at the time of the April 2013 SOC and the evidence is potentially relevant to the neck and right hand claims on appeal.  Therefore, these claims must be remanded for the issuance of an SSOC pursuant to 38 C.F.R. § 19.31 (2014).

The Veteran was provided with April 2013 VA examinations for neck conditions, hand and finger conditions, and shoulder and arm conditions; however, the Board finds that the April 2013 examination reports are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the April 2013 examination reports did not address all diagnoses of record with respect to the claims herein.  The April 2013 VA neck conditions examiner only noted a 2013 diagnosis of cervical spine arthritis.  However, a July 2009 private treatment record noted bulging disk at C5-6 on the right, another July 2009 private treatment record found at the C5-6 level there is a small right paracentral disc herniation, and a January 2012 private treatment record noted in part, substantial spondylosis and arthropathy at C5 and C6 levels.  An August 2012 private treatment record noted C5-C6 concentric disk bulge, slightly eccentric to the right, as well as left foraminal narrowing at the same level and C6-C7 concentric disk osteophyte complex without significant central canal or foraminal narrowing.  Finally, the July 2013 VA examination report, for central nervous system and neuromuscular diseases, noted cervical compression of the spine.  Similarly, the April 2013 hand and fingers examination report did not address findings of C7-C8 cervical radiculopathy as noted in January 2012 and August 2012 private treatment records.  The April 2013 shoulder and arm conditions examination report did not address an undated private treatment record, received by VA in January 2012, which found, in part, anterior instability, status post dislocation, of the left shoulder.

Moreover, the April 2013 VA examination reports appeared to discount the Veteran's report of injury from a fall from a helicopter in July 1994, by noting in the rationale for all three claims, that the incident with the helicopter was not mentioned.  Additionally, the Board recognizes that the Veteran is service-connected for a closed head injury, as noted in the March 1997 rating decision, as a result of being hit in the head with a door during service.  The Board finds that this incident should also specifically be addressed by a VA examiner, in particular with respect to the bilateral shoulder and neck claims as it is relevant to such.  Thus, for the reasons detailed above, the Board finds the April 2013 VA examination reports are inadequate.  Therefore, the Board finds that it necessary to remand the claims of entitlement to service connection for a bilateral shoulder disability, entitlement to service connection for a right hand disability, to include as secondary to a neck disability, and entitlement to service connection for a neck disability, to obtain additional VA examinations and etiological opinions.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, the theory of secondary service connection for the right hand claim was raised in July 2014 testimony and the Veteran has not yet been provided with the notice elements for secondary service connection, to include stating that service-connected disability either caused or aggravated the nonservice-connected disability at issue.  Accordingly, on remand, the Veteran and his representative must be sent a proper notice letter informing him of the information and evidence necessary to substantiate his secondary service connection claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send a notice letter to the Veteran and his representative.  The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  Schedule the Veteran for VA examinations to determine the nature and etiology of any neck disability, right hand disability and/or bilateral shoulder that may be present or was present during or proximate to the claims.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

For any neck disability that is diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that that the neck disability was present in service, was caused by service, or is otherwise related to service. 

For any right hand disability that is diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that that the right hand disability was present in service, was caused by service, or is otherwise related to service.   

Additionally, if and only if, a neck disability is determined to be related to service and a right hand disability is determined not be related to service on a direct incurrence basis, then for each diagnosed right hand disability the examiner should indicate whether it is at least as likely as not that any diagnosed right hand disability was caused by, or aggravated (i.e., made chronically worse) by the neck disability determined to be related to service.

For any bilateral shoulder disability that is diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that that the bilateral shoulder disability was present in service, was caused by service, or is otherwise related to service.

Additionally, the examiners should give consideration to the Veteran's theory that his neck, bilateral shoulder and/or right hand disabilities are the result of a July 1994 in-service fall from a helicopter.  The examiners should also consider the bilateral shoulder and neck claims as a result of a September 1992 in-service incident in which the Veteran was hit in the head with a door.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, with consideration of all evidence, to include the July 2013 VA examination reports.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




